Citation Nr: 0516124	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  96-48 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating for service-
connected impotence, currently evaluated as noncompensably 
(zero percent) disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas which, in part, denied a compensable disability 
evaluation for the veteran's service-connected impotence.  

Procedural history

The veteran served on active duty from July 1942 to February 
1946.

Service connection for impotence was granted in a March 1988 
rating decision; a noncompensable disability rating was 
assigned.  

The veteran filed for an increased rating for his service-
connected impotence in March 1992.  As noted above, in an 
October 1992 rating decision the RO denied the veteran's 
increased rating claim for service-connected impotence.  The 
veteran filed a notice of disagreement in regards to the 
October 1992 decision in August 1993.  A statement of the 
case (SOC) was issued in September 1993.  The appeal was 
perfected with the timely submission of the veteran's 
substantive appeal 

For reasons which are not clear in the record, little action 
was taken on this case for several years.  A supplemental 
statement of the case (SSOC) which continued the veteran's 
noncompensable disability rating was issued in June 2000, 
after the receipt of additional evidence from the veteran.  
The veteran requested review by a decision review officer 
(DRO) in August 2000.  The DRO conducted a de novo review of 
the claim and confirmed the previously assigned rating in a 
December 2000 SSOC.  

The veteran testified before a Veterans Law Judge at a Travel 
Board hearing which was conducted at the Waco RO in September 
2003.  The transcript of the hearing is associated with the 
veteran's VA claims folder.

This case was previously before the Board in February 2004.  
At that time, the case was remanded for further VCAA 
development and in order to obtain a new VA genitourinary 
examination.  After this development was completed, the case 
was returned to the Board.

In June 2005, a motion to advance this case on the Board's 
docket was granted.  
See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900 
(2004).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The purpose of a Board hearing is to give a claimant the 
opportunity to personally present argument and testimony to 
the Veteran's Law Judge handling his claim.  See 38 C.F.R. 
§ 20.700 (2004).  The veteran's previous Travel Board hearing 
was conducted by a Veterans Law Judge who is no longer with 
the Board.  Due process requires that another hearing be 
conducted if such is desired by the veteran.  

In a June 2005 statement, the veteran's representative 
indicated that the veteran desired another Travel Board 
hearing.  Therefore, this case is REMANDED to the Veterans 
Benefits Administration (VBA) for the following action:

Taking into consideration that this case has been 
advanced
on the Board's docket, VBA should schedule the 
veteran for a 
Travel Board hearing at the RO.  The veteran should 
be notified 
of the date, time and place of such a hearing by 
letter mailed 
to his current address of record, with a copy to 
his representative.

The purpose of this REMAND is to comply with due process 
requirements. No action is required of the veteran until he 
receives further notice.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




